 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis-Cleaver Produce CompanyandAmalgamated Meat Cutters& Butcher Workmen of North America, AFL-CIO, DistrictUnion431.CasesNos. 14-CA-1826 and 14-RC-3312. Janu-ary 19, 1960DECISION AND ORDEROn March 24, 1959, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner further found that the Respond-ent interfered with the election held in Case No. 14-RC-3312, andrecommended that the election be (set aside and a new election directed.Thereafter, the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thisproceeding, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent and with the modifi-cations set forth below.The Trial Examiner found, among other things, that the Respond-ent, by its officers, agents, representatives, or supervisors,' engaged inthe following conduct in violation of Section 8 (a) (1) of the Act :1.On or about November 21, 1957, President Wright asked em-ployee Mary Sawyer if she was "getting names or handing out pam-phlets for the Union," and if she had "anything against the Company,"and told her that if the Union got in "the plant would close down."2.During December 1957, the Respondent required its employees tofill out a questionnaire which interrogated employees concerning theirunion sentiments and sympathies and contained subtle threats toclose the plant if it was organized by the Union, and, byreason ofcertain questions, made possible positive identification of employees.3.Shortly after January 9, 1958, Floorlady Holler and ForemanWeddendorf had a conversation, at which employee Shirley Biester-field was present.Holler, who had a paper with "seven to twelvenames" listed on it, told Weddendorf that she had the names of someemployees who had attended the union meeting on the above date.'The Trial Examiner found that Foreman Weddendorf, FloorladyHoller,FloormanBrashere,and Floorlady Williams were supervisors within the meaning of the Act126 NLRB No. 31. DAVIS-CLEAVER PRODUCE COMPANY205Holler and Weddendorf then discussed the employees who were namedon the list.4.Sometime within the period of 2 weeks before the election, whenemployee Eve Harden told President Wright that she wanted to bor-row some money to pay some bills, Wright told Harden that she couldhave the loan but "not to forget him when the election came up."5.On March 22, 1958, in a conversation with employees in the cook-ing room, Floorlady Holler said : ". . . you better vote right [in theelection], because if you don't . . . Mr. Wright is going to close theplace down, . . . he is not kidding."6.On about March 24, 1958, Foreman Weddendorf made a speechto some 75 employees from the eviscerating and raw boning sectionsin the lunchroom of the plant and therein stated, in substance, thatPresidentWright, "had it made and ... he didn't have to worrywhether the plant stayed open or closed," and that "... if the unionwent in, the plant would be closed."7.On about March 24 or 25, 1958, Floorman Brashere told employ-eesAliceWebber and George Baker, in substance, that PresidentWright had canceled all orders and was prepared to close downwithin a matter of days if the Union got in.8.On March 24 or 25, Floorman Brashere told employee Don Lairto vote "No" at the election and that if the Union got in, Wrightwould have to close the plant.9.A day or two before the election, Floorlady Williams toldemployee Mary Loop that she believed that if the Union got in, theplant would be closed, that there would be no orders taken until afterthe election, and that if the Union got in, there would be no moreorders anyway.10. Shortly before the election, the Respondent distributed buttonsto its employees, soliciting a "No" vote against the Union and bearingother antiunion slogans.211.On March 25, 1958, Floorlady Holler made a speech to theemployees in her section (boning) and therein stated, among otherthings, thatWright had said that he would close the plant if theUnion "was in," and that she was not telling the employees how tovote, but that it would be a good idea if they voted against the Union.12.On March 25, 1958, Floorlady Holler told employee Don Lair"to vote `No' on account of Mr. Wright would have to close the plant,"and also said that if the Union got in, neither Lair nor Bill Preston,his stepfather, would have jobs.13.On March 26, 1958, just before the employees in the boning sec-tion were scheduled to vote, and while other employees were present,2The Trial Examiner expressly stated that he did not find that the sloganspersewere violative of theAct, but onlythat the Respondent in the distributionof thebuttonsto its employees violated Section 8(a) (1). 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDFloorlady Holler told employee George Baker, in substance, that thenames ofthe employees would be taken as they went into vote and that,"We are not so dumb, the ballots are numbered."No exceptions were taken to the foregoing findings, which we adopt,and, on the basis thereof, we find, in agreement with the Trial Exami-ner, that the Respondent thereby violated Section 8(a) (1) of the Act.We further find, in agreement with the Trial Examiner, that by theconduct set forth above which occurred between March 13, 1958, thedate ofissuanceof the Board's Decision and Direction of Election,and March 26,1958, the date of the election, the Respondent interferedwith the election held in Case No. 14-RC-3312.We shall, therefore,set aside the election, and shall direct that a new election be held atsuch time as the Regional Director deems that circumstances at theRespondent's plant permit the free choice of a bargaining representa-tive.As any further findings would not affect the scope of our Orderherein,' we find it unnecessary to, and therefore do not, pass upon theTrial Examiner's findings and conclusions with respect to any of theother alleged unfair labor practices or alleged interference with theelection.ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Davis-Cleaver Produce Company, Quincy, Illinois, its officers, agents, suc-cessors,and assigns,shall:1.Cease and desist from :(a) Interrogating its employees, by questionnaire or otherwise,concerning their union sympathies or activities.(b)Engaging in, threateningto engagein, or giving the impressionof engagingin, surveillance of union activities, or of voting in aBoard-conducted election.(c)Promising its employees benefits for voting against Amalga-mated Meat Cutters & Butcher Workmen of North America, AFL-CIO, District Union 431, or any other labor organization of itsemployees, in a Board election.(d)Threatening to close its plant, and otherwise threatening itsemployees with loss or impairment of employment, if in a Boardelection they choose Amalgamated Meat Cutters & Butcher WorkmenofNorth America, AFL-CIO, District Union 431, or any otherlabor organization of its employees, as their collective-bargainingrepresentative.aWe find merit in the General Counsel's contention that the Board should issuea cease-and-desist order with respect to the specific violations found, as well as a general order,as recommendedby theTrial Examiner,and we shall therefore modify theTrial Examiner'srecommended order andnotice accordingly.See,e.g.,Nassau Manufacturing Corporationof Teoas,108 NLRB 837. DAVIS-CLEAVER PRODUCECOMPANY207(e)Requiring its employees to wear, or giving them the impressionthat they are required to wear, buttons bearing antiunion slogans.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Meat Cutters &Butcher Workmen of North America, AFL-CIO, District Union 431,or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act, and to refrainfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Quincy, Illinois, copies of the notice at-tached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Fourteenth Region, shall,after being duly signed by the Respondent's authorized representa-tive, be posted by the Respondent immediately upon receipt thereof,and be maintained by the Respondent for a period of 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(b)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the election held in Case No. 14-RC-3312on March 26, 1958, be, and it hereby is set aside, and that that case be,and it hereby is, remanded to the Regional Director for the FourteenthRegion for the purpose of conducting a new election at such timeas he deems that circumstances permit the free choice of a bargainingrepresentative.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate our employees, by questionnaire orotherwise, concerning their union sympathies or activities.WE WILL NOT engage in, threaten to engage in, or give the im-pression of engaging in, surveillance of union activities or ofvoting in a Board-conducted election.WE WILL NOT promise our employees benefits to vote againstAmalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, District Union 431, or any labor organiza-tion of our employees, in a Board election.WE WILL NOT threaten to close our plant, or otherwise threatenour employees with loss or impairment of employment, if in aBoard election they choose Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO, District Union 431, orany other labor organization of our employees, as their collective-bargaining representative.WE WILL NOT require our employees to wear, or give them theimpression that they are required to wear, buttons bearing anti-union slogans.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist AmalgamatedMeat Cutters & Butcher Workmen of North America, AFL-CIO,District Union 431, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection as guaran-teed in Section 7 of the Act, and to refrain from any and all suchactivities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that this right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.DAVIS-CLEAVER PRODUCE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the datehereof,and must not be altered,defaced, or covered by any othermaterial. DAVIS-CLEAVER PRODUCE COMPANYINTERMEDIATE REPORT209STATEMENT OF THE CASEUpon a charge filed by Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, District Union 431, herein called the Union, the GeneralCounsel of the National Labor Relations Board issued an amended complaint inCase No. 14-CA-1826, dated October 15, 1958, against Davis-Cleaver ProduceCompany, herein called the Respondent, alleging that the Respondent had engagedin unfair labor practices affecting commerce within the meaning of Section 8(a) (1)and Section 2(6) and (7) of the National Labor Relations Act, as amended, hereincalled the Act.The Respondent filed an answer on about October 17, 1958, inwhich is admitted the jurisdictional allegations of the complaint but denied thecommission of any unfair labor practices.In Case No. 14-RC-3312, pursuant to a Decision and Direction of Election, anelection was conducted on March 26, 1958, among the employees of the Respondent.On April 2, 1958, the Union filed objections to conduct affecting the results of theelection.On June 18, 1958, the Acting Regional Director for the Fourteenth Regionissued his report on objections to election, finding merit in objections Nos. 2, 3, 4, 5,6, 8, 10, 11, and 12, and recommending that the election be set aside.On July 14,1958, the Respondent filed exceptions to the Acting Regional Director's report.Byorder dated September 29, 1958, the Board directed that a hearing be held "to resolvethe issues raised by [the Union's] objections 2, 3, 4, 5, 6, 8, 10, 11, and 12, and[the Respondent's] exceptions to the Acting Regional Director's report."By orderdated October 10, 1958, the Acting Regional Director "consolidated for purpose ofhearing" Cases Nos. 14-CA-1826 and 14-RC-3312.A hearing on the consolidated cases was held before the duly designated TrialExaminer at Quincy, Illinois, from December 2 to 6, 1958.After the conclusionof the hearing, the General Counsel filed a brief with the Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Missouri corporation with its principal office and place ofbusiness located at Quincy, Illinois, where it is engaged in the processing, sale, anddistribution of poultry, butter, and eggs. In the course and conduct of its businessoperations during the period of 12 months preceding October 1958, the Respondentcaused substantial quantities of poultry, butter, and eggs, valued at more than$50,000, to be transported, sold, and shipped from its establishment at QuinclIllinois, to points outside the State of Illinois.The Respondent at the times material herein employed approximately 230 personsat its plant at Quincy, Illinois.II.THE ORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO,DistrictUnion 431, is -a labor organization which admits to membership employeesof the Respondent.as. THE UNFAIR LABOR PRACTICESA. BackgroundThe Union beganorganizingthe Respondent's employees during October 1957.Handbills were distributed by the Union to employees as they left the plant at theend of the workday. By letter dated November 7, 1957, the Respondent warnedits employeesagainst signingauthorization cards of the Union, stating, "the recordof the teamster and butchers' union is a record of strikes and disputes.The resulthas been the closing of many companies like ours because they were unable to selltheir product with the demands of the union before them."On November 29, 1957, the Union filed a petition for an election among theRespondent's employees.A formal hearing on this petition was held on December27, 1957The Board's decision and order directing an election was issued onMarch 13, 1958 (unpublished).The election was held on March 26, 1958.Ofapproximately 221 eligible voters, 32 employees voted for and 176 employees votedagainst the UnionOnly five ballots were challenged554461-GO-vol 126-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Supervisory employeesOttoWright is president and general manager of the Respondent.It is undis-puted that Cecil Godman, Arnold Weddendorf,William Hunter,Paul Longanback,and L.P.Krebs are supervisory employees within the meaning of the Act.Thereisa dispute concerning the status of Viola Carter,Leta Holler, Goldie Williams,Jesse Brashere,and May Ferguson,who are referred to in the record either asfloorladies,floormen, or as group leaders.Foremen and leaders get paid holidays and paid vacations.Other employeesdo not receive these benefits.Leaders receive a higher rate of pay than otheremployees.Weddendorf is foreman over the eviscerating and raw boning department.Carteris the leader in raw boning;and Frank Tate is the leader in eviscerating.On theaverage, 34 persons are employed in eviscerating,and 35 in raw boning.Longanback is the supervisor over the cooking and picking department.On anaverage, this department has 84 employees,as follows: picking,5; cook-broth, 30;boning, 45; and labeling, 4.Brashere,Holler, and Williams are the leaders in cook-broth, boning,and labeling,respectively.The evidence discloses that the above leaders direct the work of and give ordersto the employees in their section;transfer employees from one job to another; grantemployees time off from their work;teach new employees how to perform the work;tell employees when it is time for the morning and afternoon rest periods;reprimandemployees and threaten them with discharge;maintain daily time records and dailyproduction records of employees which are turned in to the office;and tell employeeswhen to work overtime or on Saturday.'Employee McHatten testified credibly that she was present"several times" whenCarter laid off employees; and that on one occasion Carter laid off employee VeraReddick after"she only worked about a couple of hours,"telling her that she couldnot "do the work good enough" and"might as well go home."McHatten alsotestified that Carter hired five employees,one of whom was McHatten'smother.In this connection she testified that she asked Carter if she would hire her mother,Geraldine Koch, and Wilma Ham; that Carter replied, "Yes, tell them to come towork in the morning";and that about 1 week later Jenell Petri, Delores Willy, andAlvina Wilson"come prepared to go to work if they was hired one morning and Iwent in and told [Carter]there was three girls out there wanted to work and Visays, `Well,I am in here,if they want to work bad enough they will come in here,'so I went out and got the girls and Vi put them to work." Concerning the hiring ofKoch and Ham, Carter testified, "Wanda Manhatten[sic] came to me and said to me,`Vi,my mother and another lady wants to come to work. If she comes down willyou put them to work9' I said,`Wanda,Imust check with Mr. Weddendorf first.' Igo out and asks Arnold,he says go back and tell Wanda to bring them in the nextmorningThat is what I did..They were put to work." Carter did not testifyconcerning the hiring of Petri,Willy, and Wilson.The Respondent contends that group leaders do not have authority to hire or fire,or to effectively recommend such action.Aside from the above testimony of Mc-Hatten which stands undenied in part, the evidence clearly shows that group leadershad the authority to reprimand unsatisfactory employees and could effectively recom-mend discharge2I find that Carter,Holler,Williams, and Brashere are supervisoryemployees within the meaning of the Act.'Employees Wanda McHatten,Viola Smith,Dorothy Preston,Bonnie Chase,and MaryLoop testified that their floorladies,Carter.Holler,and Williams,either selected themfor overtime work or notified them of such workConcerning work on Saturdays, Cartertestified :Well,if the whole room or the whole i aw boning department works, they all work.[In this case Carter posts a notice ] If only a few comes in, it is ordered by MrWeddendorf...Mr Weddendorf tells me how many I should bring in and who. . .Then I tell the girls who he has picked to come in2In this connection Holler was questioned and testified as followsQ Did you ever tell some girls they would be laid off'A 'Myself,I can't do thatQ I know,but you can recommend it"A. I can recommend itQ And when you do it is carried out,generally, they don't undercut you at thisplantsA. I don't try to go to them with too many(Footnote 2 continued on following page DAVIS-CLEAVER PRODUCE COMPANY211Concerning the status of Ferguson, Wright testified, "I wouldn't know whetheryou would call her a group leader, she made boxes."When asked if she directed thework of any employees, he answered, "If she needed to." Ferguson testified, insubstance, that she was a boxmaker in the boxroom; that one other employee, MaryAshton, worked with her "but not all the time"; that it was not necessary for her todirect Ashton's work, as "she worked right along with me. I showed her how whenshe came in", that she and Ashton issued uniforms to employees; that she was re-sponsible for taking an inventory of boxes and supplies in the boxroom; that at some-time during 1957 she acted as the floorlady in the labeling section during Williams'absence; and that at sometime after the election, and when Williams' employmentwas terminated, she became floorlady of the labeling section without any change inher rate of pay.Ferguson received a higher rate of pay then ordinary employees. She also re-ceived paid holidays and vacations.She kept daily time records for the boxroomwhich she turned in to the office.Before the election and starting about December 1957, the Respondent held anumber of meetings which were attended by supervisory employees 3CharlesMeredith, executive vice president of the Industrial Association of Quincy, of whichtheRespondent is a member, conducted the meetings.Those present wereinstructed as to what they could and could not do with respect to the Union'sorganizing campaign and the coming election. In addition to Wright, admittedsupervisors, such as Godman, Weddendorf, and Longanback, were present.Alsoattending were, Carter, Holler, Tate, Williams, Brashere, and Ferguson.I do not find that Ferguson at the times material herein was a supervisory em-ployee within the meaning of the ActThe fact that she attended the supervisorymeetings is not conclusive.The evidence shows that she at times directed the workof only one employee.Otherwise, there is no showing that she was considered to bea group leader or that she exercised the authority of a group leader.C. Events before March 13, 1958On or about November 21, 1957, employee Mary Sawyer went to the plant topick up her paycheck. She was told that Wright had her check with him in hisoffice and that he wanted to see her.Wright asked her if she was "getting names orhanding out pamphlets for the Union," and if she had "anything against the Com-pany."He told her that if the Union got in, "the plant would close down."It is found that Wright's interrogation and threat of reprisal constitute interference,restraint, and coercion.As stated above, the Union filed its petition for an election on November 29, 1957.During December 1957, the Respondent conducted an "Employee Survey Attitudesand Opinions."During working hours, Foreman Hunter sent the employees by de-partments into the "eggroom," where they were required to fill out a questionnaire.Although the questionnaire stated, "Do not sign this survey or any way to indicatewho you are," four questions required entries in the handwriting of the employee.Other questions required an employee to disclose the name of his "supervisor," sex,approximate age, and length of service with the Respondent. Several questions in-quired into the union sympathies of employees, as follows:20. I do not think we need a union in this plant because:(Chk several if you wish)I feel free to take grievances up with foreman-don't need out-side help.I feel that union organizers are just after my money.Q. But you select good ones, ones that have been doing a very poor job?A. That is right.Q And when it is recommended,you carry it out?A. As a rule Mr. Lotterbach[sic]watches them himself.Q That is becauseyou choosethe one you recommend carefully and you don'trecommend girls who do a good job because youtry todo a fair job, don't you?A. That is right.3The above meetings were referred to in the record as the "supervisory"meetings.The record is not clear as to the statusof a fewof the employees who attendedItappears that the Respondent's office manager was present.Holler testified that several"maintenance"employeesand ITeckeiles Miller,a "clean-up man"attendedIn a pre-trial statementofWright, whichwas received in evidence,Miller is identified as "incharge of the night maintenance crew " 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDI feel thatthe managementof this firm can do a better job ofproviding job security for me if left alone by outside unionorganizers.We would probably have a lot of strikes if we had a union.I feel I am getting fair treatment by management.Imight lose my job if theunioncame into this plant-(Com-pany would probably cut out certain departments).Company is having a tough time trying to stay in business anda union could be the "straw that would break the camel'sback."21. I think we need a union in this plant because:They would improve working conditions in the plant.They would change the hours I have to work.They would handle grievances for me.They would get me a raise.They would make more steady work in my department.They would --------------------------------------------(fill in your own comment)A letter dated February 15, 1958, was sent to all employees. This letter, signedby Wright, states in part as follows:We thought you would be interested in knowing how the tally on the recentsurvey in which you folks took part turned out in regard to the question con-cerning the unionYour answers showed that over 75% of you folks will vote against the unionin the election which will be held sometime in the future.It is found that the above conduct was violative of Section 8 (a) (1) of the Act inthat the questionnaire interrogated employees concerning their union sentiments andsympathies and contained subtle threats to close the plant if it was organized by theUnion.As pointed out in the General Counsel's brief, positive identification ofemployees was possible by reason of the questions noted above.On January 9, 1958, the Union held a meeting at the Labor Temple at Quincyfor the employees of the Respondent.Foreman Godman attended the meeting and"took notes down." 4The following morning Godman told Wright that he hadattended the meeting. It is found that Godman was engaging in surveillance of theunion meeting and that such conduct was violative of the Act.On the day of the union meeting McHatten and some other employees were dis-cussing the meeting to be held that night.Floorlady Carter told them that theyshould not attend the meeting as they might lose their jobs if they did.5The fol-lowing morning Carter had on her desk a sheet of paper containing the names of anumber of employees.6Carter talked to a group of the employees, includingMcHatten, Bevins, Iwanski, Reddick, and Hurst.Carter told them that FloorladyHoller had told her that "I had more out of my department [at the union meeting]than anybody else." She asked them for the names of other employees who hadattended the meeting. Some of the employees gave her more names. Carter thenwarned the employees that Wright would close the plant before he would let theUnion in and that she did not want the employees to attend union meetings becauseitmight result in their being laid off.7It is found that the above interrogation by Carter and her threats of reprisal con-stitute interference, restraint, and coercion.McHatten testified credibly to the aboveGodman admitted that he attended themeeting, but denied that lie had any paper or pencil with him.His denial is not credited.5McHatten testified credibly to the aboveCarter denied the statement attributed toherHer denial is not creditedThere are a number of contradictions in her testimonyitself and between her testimony and her pretrial statements°Employee Nellie Bevins testified credibly that she and employee Patty Hurst hadattended the union meeting on January 9, and that she saw theirnameson the paperMcHatten testified credibly that she had attended the meeting, and that "Vi had ournames on a piece of paper on her desk "9McHatten and Iwanski testified credibly to the above.Carter denied making thestatements attributed to her.She testified, in substance, that during the morning afterthe meeting "three, or four, maybe five" came to her and told her that they had attendedthe meeting, and that she did not say anything in reply to themHer testimony is notcredited DAVIS-CLEAVER PRODUCE COMPANY213During about the latter part of January 1958, Carter spoke to McHatten about aforthcoming meeting of the Union.Concerning this conversation,McHatten testi-fied credibly, "She told me I better not attend that one, she said the ones that didthatWright was going to have someone there who would know we was there and thatwe'd lose our jobs."Carter's statement is found to be violative of Section 8(a)(1)of the ActEmployee Shirley Biesterfield worked in the cooking room and part time in theRespondent's office, performinggeneraloffice work. Shortly after January 9, 1958,Floorlady Holler had a conversation with Foreman Weddendorf.Biesterfield waspresent at the time.Holler had a paper with "seven or twelve names" listed on it.She told Weddendorf that she had the names of some of the employees who had at-tended the union meeting.Holler and Weddendorf then discussed the employeeswho were named on the lists It is found that the above conduct of Holler andWeddendorf was violative of Section 8(a) (1) of the Act.During February 1958, McHatten had an argument during work with employeeRuthWagner.The following morning McHatten was called to Weddendorf'soffice.Concerning her conversation with Weddendorf at the time, McHatten testifiedwithout contradiction, "He jumped me, said what is this I hear about you . .calling Ruth names and telling her off yesterday.... Ruth told me that you gother steel [used for sharpening knives] and when you took it back to her you toldher that the steel didn't belong to her and that it belonged to Davis-Cleaver butsome day it was going to belong to the union and you was going to be unionsteward and then it would belong to you . . . he told me that one thing certainwas that the union wasn't coming in there and that I better get that out of myhead right now."Later that same day Weddendorf laid off McHatten because ofher argument with Wagner, telling her, "I'm going to lay you off until Mondayand I want you to go home, I want you to get the grudge off of your chest aboutRuth Wagner and I want you to certainly forget about this-union."In my opinion, Weddendorf's statements amounted to unlawful interrogation ofMcHatten concerning her union sympathies. I also find that his statement at thetime of her layoff constituted a threat of reprisal.For these reasons I find that theabove statements of Weddendorf were violative of Section 8(a)(1) of the Act.Employee Viola Smith testified without contradiction that during February 1958,she went to the office of Supervisor Hunter in order to borrow some money againsther wages; that Foreman Weddendorf was present at the time; that Hunter askedher, "what do you want it for, to pay your union dues"; and that she had borrowedmoney from the Respondent before without questions being asked. I make nofinding in this connection since Hunter is not mentioned in the amended complaint.D. Events after March 13, 1958Employee Bevins testified credibly and without contradiction that at sometimewithin the period of 2 weeks before the election she was present when employeeEve Harden told Wright that she wanted to borrow some money topaysome bills;and that Wright told Harden she could have the loan but "not to forget him whenthe election came up." I find that Wright's statement to Harden was violative ofSection 8 (a)( I) of the Act.Concerning an incident involving Floorlady Holler on March 22, 1958, employeeViola Smith testified credibly, "She [Holler] came into the cooking room thatmorning, and one of the girls says to her, said what about the voting for the election.[Holler] said, `Well, I don't know,' she said, `but you better vote right, because ifyou don't,' she said, 'Mr. Wright is going to close the place down.'.[employee]Lillian Easton . . .said, `Oh, I don't believe that. . . .' Then Leta Holler says heisnot kidding." 9 I find that Holler's statements constitute interference, restraint,and coercion.9Biesterfield testified credibly to the above.She also testified that she believed thatFloorlady Carter came into the office "later on" during the conversation ; and that she(Biesterfield) thought but was not "sure" that Carter made a statement to the effect thatthe employees in her section were not the only ones who attended the meetingSinceBiesterfield was not positive in her testimony, and her answers were in response to lead-ing questions. I make no finding in this connectionHoller and Weddendorf denied theabove incidentTheir denials are not creditedThere are a number of contradictionsbetween Hollers testimony and her pretrial statement.Further, her testimony conflictswith the testimony of other witnesses for the RespondentWeddendorf's testimony isdiscredited hereinafter9Holler denied the above statements attributed to her.Her denial is not credited. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Effie Baker testified that during the recess at 9:30 a.m. on the day beforethe electionWeddendorf called together about 75 employees from the evisceratingand raw boning sections in the lunchroom of the plant; and that Weddendorf toldthe employees that they would be "without a job" if the Union organized the plant.Bevins testified that during the morning recess on the Monday or Tuesday beforethe election Weddendorf spoke to the assembled employees in the plant's lunchroom;and that Weddendorf "told us that Mr. Wright had it made and that he didn't haveto worry whether the plant stayed open or closed, that he, Arnold, and Vi [Carter]and the employees depended upon it for their living and that Mr. Wright had justtaken orders enough to run us up to the time that we voted on the union. . . . Ifthe union went in the plant would be closed."Employee Jesse Hederick, called as a witness by the Respondent, testified that ona day she could not recall Carter told the employees at recess time to go to thelunchroom because Weddendorf wanted to talk to them; that Weddendorf said "thatwe wanted to remember that Mr. Wright had been good to us and that our jobdepended on his goodness, and we should vote, everybody vote and vote the waywe wanted to"; that Weddendorf "might have said we have a job now but we don'tknow what we will have if the union gets in"; and that she did not recall Weddendorfmaking any comments about cost of production and company expenses.Floorlady Carter testified to the effect that during the coffee break on the Thurs-day or Friday before the election she and some employees went to the lunchroom;thatWeddendorf entered the lunchroom later and talked to her, complaining thatthe cost of production had risen the previous day; that she then said, "Girls, listen,Arnold has something to tell you"; ,and that Weddendorf did not start talking imme-diately after he arrived in the lunchroom, as "he was sitting there drinking a cup ofcoffee." 10Weddendorf admitted making a speech to "some" of the employees, but placesit on the Friday before the election."He denied that he told the employees that ifthe Union came in they would be without jobs.He testified that no "invitation ornotice" was given to the employees; that he read his speech from a piece of paper;and thatI told them it was very hard to make money in the production business andthat we had to do a good job in our boning department because we had toget our costs down as low as possible so we could meet competition.I mentioned the coming union election and I said that in case the uniongot in, there would be controversy between the management and the unionand there would be strikes, there might be a strike.And that in case therewas a strike there wouldn't be any work, we would all be laid off, me included.I couldn't afford to be laid off in case of a strike.There wouldn't be anyemployment compensation paid . . . .Weddendorf further testified that during his speech he referred to "two plants inmy home town in Minnesota" which had "closed up," and that he did not tell theemployees why the plants had closed 12I credit the above testimony of Baker and Bevins, and find that Weddendorf'sstatements were violative of Section 8(a) (1) of the Act since they contain threatsof reprisal.It is to be noted that Hederick's testimony tends to corroborate thatof Baker and Bevins, and conflicts with that of Carter and Weddendorf.For ex-ample, Hederick testified that Carter directed the employees to go to the lunchroombecauseWeddendorf wanted to talk to them.Weddendorf testified no "invitation"The above testimony of Carter conflicts with statements in her affidavit. Concerningthis same incident she states in her affidavit, "I was at the meeting which ArnoWeddendorf held for the employees in the eviscerating room and law boning room. Themeeting was held in the lunch room at the plant. I don't remember the day or a restperiod.I don't remember whether it was morning or afternoon I got to the meetinglate and when I got there Arno was already talking I don't remember what he said.To the best of my knowledge he didn't call this meetingThe girls were just up in thelunch room drinking coffee and lie came up and started talking "11The Respondent admits in "Management's Exceptions to Field Examiner's Report"that the speech took place on Monday, March 2412 In his affidavit Weddendorf states, "I told then about the plants which had closedup in this territory and that Davis-Cleaver was the only produce firm left around here."During his testimony Weddendorf testified that he did not recall making this statement.He admitted it when confronted with his affidavit DAVIS-CLEAVER PRODUCECOMPANY215or notice" was given to the employees.Accordingly, I do not credit Weddendorf'sversion of the speech made to employees on or about March 24.Employee Alice Webber testified that on about March 24 or 25, FloormanBrashere talked to her and employee George Baker; and that Brashere said, "If theuniongot in that the plant would be closed because Mr. Wright had cancelled allorders and was prepared to close down within a matter of days if theuniongot in."Baker, called as a witness by the Respondent, denied the statement attributed byWebber to Brashere. Brashere denied the statement attributed to him by Webber,and denied having any conversation with her "concerning unions, the election orvoting in the election."He testified that Wright told him at a supervisorymeetingthat it was up to him to talk to the employees under him about the Union, and thathe told the employees "there might be a possible chance of layoff in case the unionwas to get in because of Mr. Davis' [death], and we didn't know exactly how thething would go and more or less that I was more or less informed and under abroad expansion like we are under now, we didn't think we could meet the union'sdemands."During cross-examination Brashere was questioned and gave answers asfollows:Q.What reason did you give your people that the union would cause alayoff?A. If we could meet demands of the union and terms,or incase of a strikewe're out.Q. You told them if there was a strike they would be laid off?A.Well, sure, in case of a strike there would be.Q. In case of a strike they would all be laid off, is that what you told them?A. I didn't say anything about a strike.Q.Mr. Witness, I am trying to find out what you said to them.You talkedto them about a'layoff, is that right?A. I said in a possible sense there might be a layoff.Q. If the unioncame in?A. That's right.Q. Now, what reason did you give them to support this statement.A.Well, the way it was given to me that they couldn't operate with theunion in.I credit the above testimony of Webber, and find that Brashere's statement consti-tutes interference, restraint, and coercion.Baker admitted that he had had con-versations withWebber, testifying, "nothing more than just the normal conversa-tion before the election come up.We just passed differentopinions,that is all."There are a number of contradictions in his testimony.At one point he deniedtalking to anyone about the Union.He then admitted that he had discussed theUnion and the coming election with 'Floorlady Holler, Floorman Brashere, andemployee Wayne Rose. Baker did not impress me as a reliable or crediblewitness.Brashere denied talking to Webber about the Union or the election.He then wenton to testify that he had talked to the employees about this subject; and his testi-mony in this respectissimilar incontent to the remarks attributed to him byWebber.Accordingly, I do not credit his denials.Employee Don Lair testified credibly that he had a conversation with Brashere onMarch 24 or 25; that Brashere told him to vote "No" at the election; and that if theUnion got in, Wright would have to close the plant. Brashere denied the statementattributed to him by Lair.His denial is not credited for the reasons set forth above.It .is found that Brashere's statement is violative of the Act.It has been found above that Ferguson was not a supervisory employee withinthe meaning of the Act. It is undisputed that she attended union meetings held onMarch 24 and 25. There remains the issue of whether or not there is sufficientevidence in the record to hold that she acted as an agent of the Respondent.McHatten testified that she attended the union meeting held on March 24; thatshe met Ferguson there; that after the meeting she and Ferguson went to a restaurant;that when Ferguson left she got into a "long black car" that had stopped in front ofthe restaurant; and that she was unable to see who was driving the car 13McHattenfurther testified that she went to the union meeting the following night but arrivedlate; that she met Ferguson in front of the building where the meeting was held andoffered to drive her home; that Ferguson refused her offer, stating that she was"waiting on someone"; that she saw Ferguson get into "the same car or looked likethe same car" that had picked her up in front of the restaurant the night before;is Ferguson admitted going to the restaurant with i\icHatten, but denied that she gotinto a car when she left She testified that she walked hone 216DECISIONSOF NATIONALLABOR RELATIONS BOARDthat shortly thereafter this same automobile passed in front of her as her car wasstopped at a street intersection;that the man driving the car"looked like"Wright;and thatshe recognized the other person in the car as Ferguson.Ferguson testifiedthat she metemployeeVeraReddick at the union meetingheld on March25; that afterthemeetingReddick droveher homein her car,together with two otheremployees;and that she did not leave her home again thatnight.Reddick,called as a witnessfor theRespondent, testified thatas she left theunion meeting held on March25 sheoffered Ferguson a ride home;that Fergusonaccepted,saying, "I thought I was goingto have a ride; my ridenever came"; andthat she then drove Fergusonand severalotheremployeesto their homes.I credit the above testimonyof Fergusonand Reddick, and find that the GeneralCounselhas failed toprove thatFerguson was actingas the agent of theRespondent.Employee Mary Looptestifiedthat she worked in thelabeling section; that 1 or 2days beforethe electionshe hada conversationwith Floorlady Williams; and that"Williams toldme that she believed if the union got in the plant would beclosed..She also said there would be no orders taken 'til after the election andif the union got inthere would be no more orders anyway."Williams denied thestatementsattributed to her by employee Mary Loop. She testified that she nevertalked to any of the employees in her section or heard any of them talk about theUnion or the coming election; that she went to the supervisorymeetings;that theUnion and the coming election was not discussed at such meetings; and that shehad refused requests by the Union to appear and testify at the hearing hereinbecause she did not want "to be involved" against WrightI credit the above testimony of Loop and discredit Williams' denial.Williams didnot impress me as a reliable or credible witness.SinceWilliams' statement of Loopcontainsa threat of reprisal, I find it to be violative of Section 8 (a)( 1 ) of the Act.It is undisputed that during work and before 8:30 a.m. on March 25 Wright madea speech to the assembled employees in the cooking room.Concerning this incident,Sawyer testified that on March 24 or 25 when Wright came into "the cooking andboning room" he asked Floorlady Holler to assemble the employees, and that, "Hesaid half of the vote would go to the union and half would go to the company.. .He said ifthe union got inthe plant, it would be closed down."Employee DorothyPreston testified that she worked in the "cooking room" under Holler; that Wrightspoke to the employees in her department on the day of the election, telling themto vote "No" at the election; and that he said that "he wanted us all to vote, thatif anyone didn't, it would mean a half a vote for the union." Lair testified thaton the day of the election, March 26, he was working in the "cooking room"under Holler; that "they called us in" to the "boning room" where Wright madea speech; and that he did not hear what Wright said because the employees "wereall grouped around him and I was in the back."Webber testified that she workedin the "cooking room" under Holler; that during the morning of the electionWright came in to the "cooking department" and made a speech; that the employees"gathered around" him "more in the center" of the department; that he said that"everyone should vote, that if we didn't vote it would mean a vote to the union";and that she could not remember whether or not he said "if the union got in theplantwould be closed."Bevins testified that she worked in the "raw boningdepartment" under Carter; that during the morning of the day of the election Wrightmade a speech to the employees "in our department"; and that he said "in a fewminutes we would be voting. . . The way that we voted would mean whether theplant would stay opened or closed."Wright testified that he made a speech to the employees in the "cooking room"on the Tuesday before the election; and that "I don't recall exactly what I told them,but in substance I told them that there had been.heard that there was somepeople that said that they weren'tgoingto vote and.2 wanted to remind themthat if they did not vote it would be like voting for half a vote for somethingthat they would not want " 14Wright testified that he may have been but did notrecall being in the"cookingroom" the day of the election.He denied making aspeech to the employees in that room on that day.Carter testified that Wright did not make any speech to employees "in my depart-ment"(raw boning) during the week before the election.EmployeeBessieKetter,a witnesscalled by the Respondent, testified that she worked in the "cooking room";thatWright did not visit the cooking room duringthe morningof March 26; thatWright didnotmake aspeechin the "cookingroom" in themorning on the14Holler testified that she did not "remember" whether or not Wright made a speechin the "cooking room" (on March 25). DAVIS-CLEAVERPRODUCE COMPANY217Monday or Tuesday before the election;and that at the time of the election "I wasworking on what they call the raw boning.to one side"of the cooking room.Wilma Green,also called as a witness by the Respondent,testified that she workedin the "cooking room";thatWright made a speech"to the whole crew" shortly afterthey started work during the morning of March 25; and that she did not recallwhat Wright said"other than he told us when the election would be and that hewanted everyone to vote."Mary McIntosh,called as a witness by the Respondent,testified that she worked in the "cooking room";and that she did not rememberwhether or not Wright made a speech in the cooking room during the few dayspreceding the election or on the day of the election.Employees Susy Hurst, Flossie Lindsay, and Jesse Hederick worked in the rawboning section under Carter.Hurst,Lindsay, and Hederick,called as witnessesby the Respondent,each testified thatWright did not make any speech in the"raw boning department"on or about the time of the election.As will benoted fromthe above, the record isin a confused state concerning aspeech or speeches given by Wright. In my opinion,the confusion arises in partdue to the fact that the witnesses testified to the date of the speech in answer toleading questions propounded by counsel.After a carefulreview of the record inthis connection,Iam convinced and find that Wright made one speech in thecooking room on March 25, the date testified to by Wright.Sawyer, Preston, Lair, and Webber, witnesses called by the General Counsel,allworked in the boning section under Holler. Bevins, also called as a witness bythe General Counsel, worked in the raw boning section under Carter.lsAccord-ingly,Bevins is the only witness who testified that Wright made a speech to theemployees in the raw boning section on the day of the election.This is denied byCarter,Hurst, Lindsay, and Hedenck.Under the circumstances, 'I find that theGeneral Counsel has failed to sustain the burden of proving that Wright made aspeech in the raw boning section on March 26.16I credit the above testimony of Sawyer, Preston, Lair, and Webber, exceptingthat I find that the speech was made on March 25. It is found that Wright threatenedto close the plant if the Union prevailed, as testified to by Sawyer; 17 and that thisstatement was violative of Section 8(a) (1) of the Act.Shortly beforethe election the Respondent posted placards in the plant and dis-tributed buttons to the employees.Both solicited a "No" vote against the Union;and contained slogans, some of which were as follows:There's no substitute for a steady job!Have job, working steady?It's good to be working!There's no day like pay day!Over five million people are worried!Either a person is 100% loyal or completely disloyal'There'sno recession here!Hollerdistributedthe buttons during work to the employees in her section duringthe morning of March 25.Concerning the distribution of the buttons by Holler,Webber testified that Holler offered her a button, saying,"You want one?"; thatshe accepted a button without answering;that Holler offered a button to Lair; andthat when Lair refused to accept a button, Holler either said "all right for you" or"too bad for you." Preston testified that Holler had the buttons in a "little box";that Lair refused to accept a button; that "I heard [Holler] make the remark to[Lair], if that's the way you feel about it, you don't have to wear one,or somethingto that effect";and that she saw Holler pin buttons on some of the employees.16Employee Helen Baldwin testified that Holler told her and some other employees"to put the[buttons]on where they could be seen."Sawyer testified that Holler15As noted above,the raw boning section is in the eviscerating and raw boning depart-ment,and the boning section is in the cooking and picking department111 I evins impressed me as a credible witness17It is to be noted that Wright did not deny categorically making the above threatNor was the statement denied by Green,the only other witness for the Respondent whotestified concerning the speech18 Itwas stipulated by and between the parties at the hearing that if Lair were re-called in rebuttal,"he would testify substantially the same as Dorothy Preston who isidentified in the record as his mother concerning.statements made to him by LetaHoller on the offer or tender,or alleged tender or offer of a button,that he made to hersubstantially the same statement reported by Dorothy Preston " 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked her if she wanted a button; that although she did not want one, she acceptedit and pinned it on; and that Holler gave buttons to other employees.Holler denied telling the employees to pin the buttons on where they could beseen or that she made individual offers of the buttons to any employees.She alsodenied making the statement to Lair which was attributed to her by Preston.Con-cerning distribution of the buttons Holler testified as follows:They were brought to me, I can't recollect what morning it was, and I passedthem down the line.We have a belt that runs where the boning table is andI put them on the line.And I told the girls, "Here girls are some buttons, takeone if you want to."And then after they got to the end of the belt I hadtaken them off and passed them on the inspection,there is an inspection belt.Then,I took them back onto the back and I sit them on a rack that we havefor our pans back there,I sit them back there.McIntosh testified that Holler had a box of buttons and"passed it around"; thatHoller did not start at one end of the line and go to the other end; and that Holler"just stood at one end[of the table] and we all took one."I credit the above testimony of Webber,Preston,Lair,Baldwin,and Sawyer.Holler's denials are not credited.Carter distributed buttons to the employees in the raw boning section duringthemorning of March 25.Bevins testified that Carter had the buttons in a box"and some of the girls went and got some";that Carter came to her place of workand told her to take a button;that she told Carter that she did not like any of thebuttons in the box; that when Carter replied,"You'd better take one of these[buttons]," she took one and pinned it under her apron;that later when one ofthe employees made a comment about her button, Carter returned and told her topin the button where it could be seen; that she took the button off and told Carterto pin it on her; that Carter then pinned it on her where it could be seen; thatCarter brought the buttons to some of the employees at their place of work; andthat other employees got buttons from the box when it was on Carter's desk.Effie Baker testified that Carter had the buttons in a box; that Carter "camearound and told everyone of us to take one and put it on and wear it"; and thatCarter "stood there until we put them on."Iwanski testified, "I heard [Carter] say that we were all to have a button andwe were to wear them where they would show and we had to wear the buttons . . .I heard her tell [Bevins]she should wear her pin where it would show becauseshe had it where it wasn't showing"Iwanski further testified that Carter came toher place of work with the box of bottons and told her to"take one."Carter denied the alleged incident involving Bevins, and that she took the buttonsto the employees.She testified that she placed the box of buttons on her desk; theemployees came to the desk and got one; 19 and that"just once" she stated "youdon't have to take one if you don't want to."Hurst testified that the employees gotthe buttons from a box on the desk;that Carter told her and some other employeesthat they did not have to wear the buttons if they did not want to; and that nobodybrought the buttons around to the employees.Lindsay testified that she and Bevinsworked at the same table with employee Ruth Wagner working between them; thatBevins took a button and put it in her pocket;thatWagner said to Bevins,"Are youashamed to wear it?.Why don'tyou pin it on your dress or apron,what areyou going to do, pin it on your lace curtain?";20 and that Carter neither said nordid anything with respect to Bevins'buttonHederick testified that she heardCarter say,"You are not obligated to wear [the buttons]if you don'twant to";and that she got her button from the box on Carter's desk.I credit the above testimony of Bevins, Baker, and Iwanski.As noted above,Carter's testimony conflicts with the statement in her affidavit. It is to be noted thatthis statement supports the testimony of Bevins, Baker, and Iwanski concerning themethod used to distribute the buttons,and conflicts with the testimony of Hurst onthis subject.Keeping in mind the direct threats to close the plant if the Union won the elec-tion,heretofore and hereinafter found, it is clear that the slogans used on the19In her affidavit Carter states, "[the buttons]were setting on my table or deskapproximately 2 or 3 days before the election.I picked one up and pinned it onmyself . . . Some girls called from their tables'Hey, I want one ' I answered,'Well,they're in the box'The girls said bring them down hereSo I took the box aroundand the girls took them out of the box I told them they didn't have to take them."20Wagner did not appear as a witness at the hearing. DAVIS-CLEAVER PRODUCE COMPANY219buttons and placards were calculated to engender a fear among the employees thatthey might suffer loss of employment if they voted for the Union. I do not find,however, that the slogansper sewere violative of the Act. I do find that theRespondent by its method of distributing the buttons coerced and intimidatedthe employees into wearing them.For an employee to fail and refuse to wear abutton was unmistakable evidence of his proumon and anticompany sentiments.This amounted to surveillance and interrogation of employees as to their unionsympathies.As the General Counsel points out in his brief, "For to refuse towear a button would be an open admission of proumon sympathies; and yet to beforced to wear one, restrains employees in their rights to refrain from any andall union activities.There is no real distinction between refusing to sign an anti-union petition circulated by supervisors (clearly unlawful) and refusing to take orwear an antiunion button distributed by management.Both are equally restrain-ing and coercive."For the above reasons, I find that the Respondent in the dis-tribution of buttons to its employees violated Section 8(a) (1) of the Act.Holler made a speech to the employees in her section in the lunchroom of theplant during the lunch hour on March 25. She gave notice of the meeting to theemployees before the lunch hour began.Concerning Holler's speech, Preston testi-fied, "Well, it was a very short speech. She made the remark that it was moreserious than we knew and that they had orders up until April and that they weren'ttaking any more until after they seen how the election came out, that if the unionwas in, Mr. Wright said he would close the plant." Bonnie Chase testified thatHoller said that if the Union got in, the plant probably would shut down; that "shesaid that she wasn't telling us how to vote, but that it would be 'a good idea if wevoted against the union"; that all that the Union wanted was the employees' money;and that the employees would be better off to use the suggestion box becauseWright would see to it that they got what they wanted.Alice Fielding testified thatHoller told the employees to vote "No" at the election; that Holler said, "if theunion got in Mr. Wright wouldn't be able to keep the plant open"; and that Hollertold them that if the Union won the election, the employees with the most senioritywould get the easier jobs and other employees would get "the toughest work."HelenBaldwin, called by the Union as a witness, testified that Holler said that she hadheard a rumor that she was supposed "to prosper if the Union did not get in"; thatHoller denied the rumor; that Holler said that if the Union got in, the plant wouldshut down; and that Holler said that if the Union got in "the older women wouldn'thave a job."Concerning her speech, Holler was questioned and testified as follows:Q.What form of an announcement or invitation, if any, was made to them toattend your remarks?A.Well, it was approximately 11:30, we take lunch hour from 11:30 to12:30, and Mr. Wright had asked me to talk to the girls of the coming elec-tion, so I asked them all to come back early a few minutes at noon and I wouldlike to talk to them.Q. Did they all come back?A.Well, I couldn't say definitely.Q.With respect to those remarks that you made, what do you recall thatyou said?A.Well, it was approximately 12:20 and I told them I wasn't much of aspeech maker. I told them Mr. Wright asked me to talk to them in regardsto the election that would be held at the plant and told them where it wouldbe held and I told them that Mr. Wright didn't know whether he would beable to operate under circumstances if they should come in.And I also toldthem that Mr. Wright would like for each and every one to be there and voteand I told them that I was interested in my job as well as, I wasn't interestedin their job as I was for myself.And let's see-Q. (Interrupting.)Can you think of anything more?A. Oh, some people had made remarks that Vi Carter and I would profitgreatly if the union didn't come in and I told them that we couldn't profit onebit if they don't come in.Q. (By Mr. Schoonhoven.) I will repeat the question.Do you recall saying this or to this effect if the union gets in and gets all that ispromised you employees, Mr. Wright probably couldn't operate the plant?A. I just don't remember that. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDOther than the above, Holler denied the statements attributed to her byPreston,Chase, Fielding, and Baldwin.21Green testified that she was present when Holler made her speech in the lunch-room; that she did not remember what Holler said "other than she told us whenthe election would be and she wanted everyone to come that day and to vote";and that she did not recall Holler saying that the plant would close if the Uniongot in.McIntosh testified that she heard Holler's speech; that "We weren't invited[to the meeting], it was just everybody talks in the lunch room after we eat and[Holler] said she had a few words to tell us"; that Holler told the employees "tobe sure to be there tomorrow and vote"; and that "she said that if the union wouldget in under, if they demanded too much she was afraid Mr. Wright would not beable to compete with their demands."I credit the above testimony of Preston, Chase, Fielding, and Baldwin; and findthatHoller's threats of reprisal and promise of benefit were violative of Section8(a)(1) of the Act. I do not credit Holler'sdenialsor the testimony of Greenand McIntosh in this connection. It is to be noted that the testimony of Greenand McIntosh conflicts with that of Holler.Lair testified credibly that about 3 p.m. on March 25 Holler called him into hersection,22 and that "she told me to vote 'No' on account of Mr. Wright would haveto close the plant and she also said if the union got in Bill Preston [Lair's stepfather]and I wouldn't have a job." 23Holler denied the statements attributed to her byLair.Her denial is not credited. It is found that Holler's threats of reprisal consti-tute a violation of Section 8 (a) (1) of the Act.Preston testified that on March 26 just prior to the time when the employees inthe boning section were scheduled to vote she overheard Holler tell employee GeorgeBaker, "the ballots were marked, that we are not as dumb as they think we are"; andthat other employees were present at the time.Concerning the same incident,Webber testified, "She [Holler] was talking to George Baker . .. she was tellinghim that our names would be taken as we went in to vote and she made the remarkthat `We are not so dumb, the ballots are numbered."'Holler admitted that she lined up the employees as they were ready to vote, butdenied the statements attributed to her by Preston and Webber.George Bakertestified that he did not hear Holler make the statements attributed to her by Prestonand Webber.24 Employee Mary Ballinger testified that when she lined up for voting,Holler was "at the front of the line"; that she was about 6 or 7 feet from Holler atthe time; that Holler told the employees "be sure and vote, that was what we werein line for"; and that she did not hear Holler make any other remarks.Ballingerdenied the statements attributed to Holler by Preston and Webber.I credit the above testimony of Preston and Webber; and find that Holler's state-ment constitutes a threat of company surveillance of the voting.As such it is foundto be violative of Section 8(a) (1) of the Act.Both Holler and Baker have beendiscredited heretofore.There is nothing inBallinger'stestimony to indicate thatshe was present when Holler spoke or had a conversation with Baker.The Respondent admits sending letters signed by Wright to its employees onMarch 19, 20, 21, and 22 and two letters on March 24, 1958.The letter of March 19, 1958, states,inter alia:It isdifficult to stay in businesstoday and it has been hard for some years-Iguess that we should feel lucky that we have weathered the storm so far.Wehave heard of three poultry plants that were organized by the Meat CuttersUnion that have closed,and buildings are just setting there vacant-no onehas a jobthere,not even a night watchman.Now if the Union was such a good thing for those workers why did theiremployersgo out of businessand why didn't the organizers come forth andiiThere are a number of contradictions between Hollor's testimony and statements inher affidavitIn her affidavit she states in part, "I did tell the girls in the lunch roomthat we didn't know how the Company would operate or how things might turn out withoverythingI did not mention the unionI didn't tell the girls that T wanted tomeet with them, we were just all up in the lunch room. . . . It was a conversationbetween us girls"22Lair worked in the cooking room under HollerHowever, the record indicates thatliemay have been working in the "boning room" at about this timez9As related and found above, Lair refused to take a button from Holler during themorning of March 2524During the hearing the Trial Examiner noted and the record shows that Baker wasvery hard of hearing DAVIS-CLEAVER PRODUCE COMPANY221give theunemployed workersmoney to live on or else buy the building andstart the plantsup againso the workers wouldhavea job? .It has beentoughenough trying to providesteady workwithout having todeal with a bunch of outside organizers like operate most unions.YOU can voteNO,and save your money because you know thatyou cantellmanagement about the things you want and they will do their best to givethese things free..If times get a little betterin the future additionalbenefits will be added-again for free. .. .The letter of March 20,1958,states,inter alia:..We now know that the majority of the employees at that time really didn'twant the union and wedon'tthink youwantitnow.We know you want us to,stayin business. .. .The letter of March 21,1958,states,inter alia:A lot of you folks have come to the office and some of you have asked mein the plant about how business conditions look for the future andwhether ornot I thought we could keep going as well in the futureas we have gone in thepast.I have had to tell each of you that I do not know how business will beeven a monthfrom now.I keep my fingers crossed and hope for the bestforallof us.Most plants here in Quincy and in other nearby towns have hadlay-offsandshort work weeksfor sometime now. It is tough for us to getorders into our plant because of the competition of the big plants who, due totheir new modern plants, have lower costs than we do.We do not have themoney nor can we borrow enough to build a new plant which will let us competeto the best advantage with the big packers.I guess we are lucky to stayinbusiness at all..Therefore,the only promisewe can make is that we will do our bestto give you as full employmentasis possible in the future.Ifwe continue to be able to supply our customers on time,Ibelievethatwe can continue to operate at least to some extent in the immediate future.If we havestrikes Icannot tell you what our future will be becausewe stand agood chance of losing our customers to some big plant and probably will not getthem back... .Remember if the union and outsiders will leave us alonewe think we can giveyoufull employmentin the future.If pressure by the union would cause this plant to shut down,all that theunion organizers would lose would be your dues,fines and assessments.Butyou as individuals would lose yourpaycheck... .The letter of March 22, 1958,states,inter alia:Some time ago you folks were asked to help management by filling in asurvey form.You were told that action would be taken on your requestsasfast as it was possible to do so consistent withourability to pay for things.Now, let's look at the record-it speaks for itself:-(1)You folks asked for a dining space.Your request was granted for free-not with just one room, but two rooms.You have told us "thanks" and wecertainly appreciate your comments.As soon as we have the money we willaddadditional facilities.(2)You folks asked for additional rest rooms.Your requestwasgranted forfree; we added more stools.(3)You folks asked that existing rest rooms be cleaned up.Your requestwas granted-for free.We painted up all the rooms, or are in the process ofpainting.We put in new metal coat-racks.We took out some old wood racks.We added additional facilities to the rest rooms.(4)You folks asked for a suggestion system to be put into effect.Yourrequest was granted-for free.You have a chance to win absolutely free manyvaluable pieces of merchandise.We need your ideas very much right now.Business is tough to get hold of at a price that we can break even on.Rememberitdidn't take a union organizer from the outside to get the abovebenefits for you for a price-you got them for free. Future benefits will be forfree also.You have made some requests to us as to plant improvements-working conditions-fringe benefits-etcYour requests in regard to these will be granted as fast as we can find themoney to do them. Right now we feel luckyifwe canhold our heads abovewater.Your main concern rightnow of course is a job so thatyou can payrent, buy groceries, make payments, etc 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDYour main concernisnotabout fringes (holiday and vacations, etc.)Ourmainconcernis likeyours-we want to keep the plant open.Outsiders wouldlike to see us have trouble-and the union fits into this plan very well. If wehave trouble,other firms will be working their plants, and our plant will be idle.There doesn'tseem to be enough business in the county today to keep all ofthe employees busy who want to work. (Five million unemployed.)Ifyouaredepending upon your paycheck from Davis-Cleaverto pay yourbills each week we believeyou will agreethat it's just good businessfor youto do everything possibleto help keep this plant going and protect your job.The first letter of the two letters sent on March 24, 1958, is very brief; however,the attachment thereto, which is composed of statements in question-form, states,in ter alia.THINK-LOOK AT THE VOTEYES NONo. 2. Can any labor organizer furnish youa job?q9No.4.Has any labor organizer ever furnishedjob security?q9No. 15. Would the union loan us any moneyifwe got into seriousqptroubleas a resultof their demands and had to closeour plant?No. 17. Do the union organizers know how much a firm has avail-qqQable to spend for wages, etc.,and still stay in business?The Respondent held a free banquet at the plant for its employees at 8 p.m. onMarch 24, 1958.Wright made a speech to the employees present in which he saidin part as follows:I have seen 39 plants start up and were operating in this same kind ofbusiness.Do you know that today there are only seven of these plants still inoperation-the rest are out of business because they apparently didn't know howto meet the tough competition that there is in this kind of business. I think thatyou should also know that there is only one plant out of this seven who havea union contract and they are not operating on a year round basis..The first [section of my speech] is called "Here's What You HaveNow-Job Security." .. . To make it real plain, other companies such as ourown that were operating through this territory in the past 30 years or morehave been besieged with outside influence, by unions, and so forth, trying totell them what should or should not be done for the employees. They are outof business today, and only Davis-Cleaver in this immediate vicinity in our lineof business has gone ahead with the changing times and conditions, and weare now affording jobs to three or four times the number of people we wereable to give jobs to twenty years ago..Getting back to job security-Most of you folks know what the jobsituation is aroundQuincy and other parts of the country. Just where wouldyou go for a job if Davis-Cleaver were to quit business or have the business soham strung that it wasn't possible to continue.You have Company officers who work hard everyday to try to keepthe plant going so we will all have jobs.You have Company officers who have kept the financial conditions ofthis firm in good shape over a long period of years so that the credit of thisfirm has been kept good-This results in steady jobs for all.You have Company officers who understand the changing businessworld that we are in and who have been able to shift with it with the resultthat the business has been kept going even though some 32 other firms in thepast 33 years have had to quit business.The second part of my talk is entitled "Here's What You Can Havein the Future."Now let us consider the situation that would happen if we hadan outside union here in this plant telling us what we could do and what wecould not do-telling not only us but you folks as well what you couldn't doand what you could do-You would go home with no work or you would gohome with some work performed.It is my frank opinion that with a union in this plant we could notcontinue to meet the competition we have today and stay in business.This plant has provided jobs week after week for people in this com-munity for 78 years without a business failure.Only seven other plants in thisarea can boast of a similar record.Only one of these produce plants is union-ized and it does not give its employees year round employment.In the third part of Wright's speech, he read previously prepared questions andanswers to the assembled employees.These included the following remarks: MAYFAIR INDUSTRIES, INCORPORATED223.We think if the Union leaves us alone we can keep all of our presentemployees whether they are 16 or 76, as long as they want to stay with us... . We have given our employees steady employment... . . Personally, I think most of you would rather have work year round.. . . All of you know the fine record our Company has for steady work . . .everyone is kept fully employed..In recent weeks not nearly so many people have been walking off thejob or leaving us shorthanded because they appreciate the steady work herein the face of unemployment elsewhere.Ipromise you we will continue to make improvements as fast as wecan find the money to do them with. This would include vacations, holidaypay, payincreases, etc. . .. . . Improvements you have gotten in the past have been for free and theimprovements in the future can be for free.. . .As in the case of the slogans on the placards and buttons, the above letters andspeech contain veiled and subtle threats of reprisal if the Union won the electionand implied promises of benefit if the Union lost. It was part of the Respondent'scampaign to instill fear of loss of employment if the employees voted for the Union.In my opinion, such conduct on the Respondent's part substantially and materiallyinterfered with the employees' free choice at the election, and I so findThe importof these slogans, letters, and speech must have been clear to the employees in viewof the numerous acts of unlawful conduct by Respondent's officers and supervisorsfound herein.While I find that the above conduct interfered with the election, I donot find that the letters and speech were violative of the Section 8 (a)( I) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section :III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practices,the Trial Examiner will recommend that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO,DistrictUnion 431,isa labor organizationwithin themeaning ofSection 2(5)of the Act2.By interfering with,restraining, and coercingitsemployees in the exercise ofthe rightsguaranteedin Section 7 of the Act,the Respondent has engaged in and isengaging in unfairlabor practices within themeaning of Section 8(a) (I) of the Act.3.The aforesaidunfairlabor practices are unfair labor practicesaffecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication. ]Mayfair Industries, IncorporatedandSheetMetalWorkersInternationalAssociation,LocalUnion No. 21,Petitioner.Case No. 15-RC-2071. January 19, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before C. Dale Stout, hearing of-126 NLRB No. 35.